DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Applicant’s arguments and claim amendments filed 12/16/2021, regarding the previous claim rejections of claims 1-5, 7-13, and 15-19 have been considered but are not persuasive.  A new ground of rejection and a warning has been presented for dependent claims 11 and 18.

Claim Warnings
Applicant is advised that should claim 11 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 18 recites the limitation of “a bismuth chalcogenide” in lines 1-2 of the claims 11 and 18.  There is insufficient antecedent basis for this limitation in the claim because a bismuth chalcogenide has been amended to be excluded from the group of what the additive can be from independent claim 1 in which both claims 11 and 18 depend from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eylem et al. (US 2005/0136328, hereinafter Eylem) in view of Yadav et al. (US 2017/0110765, hereinafter Yadav).
Regarding claims 1, 12, and 19, Eylem discloses a rechargeable electrochemical battery cell (Abstract, para. 2, 3) comprising: a cell container (Abstract, para. 60); a cathode comprising a cathode active material, wherein the cathode material consists essentially of/comprises a “copper oxide-based material” (Abstract, para. 14, 37, 47 wherein the copper oxide-based metal material can be compounds like AgCuO2 and Cu(OH)2) and can also read on copper bismuth oxyhalide since it can be considered to be a “copper-oxide based material” on its own or in a complex with the other copper-oxides listed), an anode comprising an anode active material of zinc (para. 2, 24); a separator disposed between the cathode and the anode (para. 67, 97); and an electrolyte (KOH electrolyte in para. 59 and para. 91-93. However, Eylem does not specifically disclose a bismuth-based additive is a bismuth metal or a bismuth salt also included in the cathode material which is an independent species from the copper oxide material.  Yadav discloses adding a bismuth salt or metal to copper compound particles in a cathode active material in a battery in order to improve the galvanostatic battery cycling of the cathode.  (Yadav para. 21, 22).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to add a bismuth salt or metal to the copper compound in a cathode active material in a battery of Eylem wherein the cathode material consists essentially of/comprises the copper oxide-based compounds and the Bi Metal and/or Salt in order to improve the galvanostatic battery cycling of the cathode.  
Regarding claims 2 and 13, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and Eylem further discloses wherein the alkaline electrolyte is selected from one or more of the group consisting of an aqueous potassium hydroxide with concentrations ranging from 0.01 to 20 M (9M KOH electrolyte in para. 59 and para. 91-93).
Regarding claims 3 and 4, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and the combination of Eylem and Yadav further discloses wherein the positive electrode further comprises a conductive carbon (para. 41 less than 2% carbon) and binder (para. 44 0.1-1%wt binder) wherein the bismuth additive can be 5-10 wt.% and the rest of weight% is the copper based oxide material (para. 47) however, Eylem does not specifically disclose the at least one of the positive electrode active material or the negative electrode active material further comprises X% copper oxide-based material by weight and Y% bismuth-based additive by weight, wherein X + Y is less than or equal to 98% and wherein X and Y do not equal zero.  The amount of the weights of the additive, conductive carbon, bismuth additive material and copper oxide based material overlap this range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claim 1 as shown above and Eylem further discloses wherein the bismuth-based additive is an independent species physically mixed with the copper oxide-based material (See claim 1 rejection where the combination of Eylem and Yadav disclose bismuth metal or bismuth salt which is an independent species mixed with the copper oxide based material).
Regarding claim 7,  the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claim 1 as shown above and Eylem further discloses wherein the bismuth-based additive is added to the electrolyte (para. 47, 90-93 where the bismuth additive of copper bismuth oxyhalide is mixed with the KOH electrolyte)
Regarding claims 8, 9, 15, and 16, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and Eylem further discloses wherein the positive electrode comprises AgCuO2 (AgCuO2 in para. 47)
Regarding claims 10 and 17, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claims 1 and 12 as shown above and Eylem further discloses wherein the copper oxide-based material comprises a hydrated oxide of copper (Cu(OH)2 material in para. 47).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eylem et al. (US 2005/0136328, hereinafter Eylem) and Yadav et al. (US 2017/0110765, hereinafter Yadav) further in view of Ooya et al. (US 2002/0127473, hereinafter Ooya).
Regarding claims 11 and 18, the combination of Eylem and Yadav discloses the rechargeable electrochemical battery of claim 1 as shown above and but the combination of Eylem and Yadav does not disclose wherein the bismuth-based additive is a bismuth chalcogenide and/or bismuth pnictide.  Ooya discloses adhering particles of Bi2O3 (which is a bismuth chalcogenide) to metal oxide particles in a cathode active material in a battery in order to decrease the friction cause by the positive active material particles and increase the flowability of the positive active material particles (Ooya para. 23, 34).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to add a bismuth based additive of Bi2O3 (which is a bismuth chalcogenide) to metal oxide particles in a cathode active material in a battery in order to decrease the friction cause by the positive active material particles and increase the flowability of the positive active material particles.

Response to Arguments
Applicant’s arguments and claim amendments filed 12/16/2021, regarding the previous claim rejections of claims 1-5, 7-13, and 15-19 have been considered but are not persuasive.  A new ground of rejection and a warning has been presented for dependent claims 11 and 18.
Regarding the 35 USC 103 rejections of independent claims 1 and 12, Applicant argues that the adding the amendment that the bismuth additive is limited a Bi-Metal, Bi-Salt, and others in the lists in claims 1 and 12, via the added language of “consisting essentially of” and that the Yadav reference to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729